Citation Nr: 1501473	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  11-16 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as a result of exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1970 to January 1980.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

When this case was previously before the Board in May 2014, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic files known as Virtual VA and the Veterans Benefits Management System


REMAND

The Board's review of the record reveals that further development is warranted before the Board decides the issue on appeal.

The Veteran's service treatment records (STRs) are negative for evidence of a respiratory disorder.  A January 1980 separation examination disclosed no lung or chest abnormalities.  

The Veteran's DD Form 214s indicate he served as a welder, or hull technician (HT).

In a May 2005 VA Agent Orange environmental examination, the Veteran reported that he was a welder in the Navy with routine exposure to asbestos.  He stated he had had a chronic cough with brown sputum for several years and the examination found his lungs were clear to auscultation and percussion.

In connection with February 2009 private treatment, the Veteran reported smoking two to three packs per day for about 43 years and symptoms of a cough with brown sputum.  The clinician found decreased breath sounds, low volume, and clear lungs with no rales, rhonchi, foral opacity, pneumothorax, or pleural effusion and gave an impression of low lung volume with no acute cardiopulmonary disease.

In connection with December 2009 private treatment, the Veteran reported that he smoked two packs per day since he was 13 years old.  He was found to have  expanded lungs clear to auscultation, decreased breath sounds, no infiltrates or consolidations.  The impression was stable chest and no active pathology. 

In January 2010, the Veteran reported that he had had chronic respiratory problems since discharge from service.  

In connection with February 2010 VA treatment, the Veteran reported shortness of breath with exertion, dyspnea, non-productive cough, wheezing, inability to walk more than 100 yards, and a history of smoking two packs a day for 40 years.  The Veteran was diagnosed with severe obstructive airway disease, asthmatic type, restriction possible.  The clinician concluded that the Veteran had severe airway obstruction and a response to bronchodilators, which indicated asthma, and an absence of overinflation that suggested a restrictive process such as pleural or chest wall disease.  An addendum to the February 2010 treatment note states that the Veteran's severe obstructive defect, moderate improvement with bronchodilators, and normal lung volume and diffusion capacity were consistent with severe chronic obstructive pulmonary disorder (COPD).

A May 2010 VA treatment note indicates that the Veteran's lungs were clear, pleural cavities and diaphragm were normal, and the impression was no acute cardiopulmonary disease.

In January 2011, the Veteran reported that inhaling asbestos and other irritants while welding in the Navy aggravated his asthma and caused his current COPD.  Treatise information submitted by the Veteran on Navy jobs and asbestos exposure report that it was "highly probable" for a hull-maintenance technician (HT) to be exposed to asbestos.

In connection with February 2014 VA treatment, the Veteran reported a dry cough, congestion, shortness of breath, chills, and sore throat.  The VA physician noted the lungs were diminished on the right side and clear to auscultation.  A May 2014 VA treatment note indicates that the Veteran had shortness of breath and dyspnea on exertion, his lungs had scattered bilateral wheezes, and the impression was COPD.

In a May 2014 statement, the Veteran's representative provided treatise information from an article that states, "[t]he main cause of COPD is smoking, but environmental toxins like pollution, chemical fumes, or exposure to asbestos. . . . can also trigger the disease . . . Various scientific studies have reported a statistically significant incidence of COPD among those exposed to toxic materials such as asbestos and silica."  

The Board notes that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In light of the Veteran's diagnoses of respiratory disorders, treatise information indicating a link between COPD and asbestos exposure, and the fact that the Veteran has not been provided a VA examination in response to this claim, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of all respiratory disorders present during the period of the claim.  

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issue on appeal, including VA treatment records for the period from May 2014 to the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include VA Medical Center treatment records for the time period from May 2014 to the present.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all respiratory disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to each respiratory disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.   

The examiner should specifically indicate whether there is a 50 percent or better probability that the Veteran's respiratory disorder is related to exposure to asbestos in service

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




